Citation Nr: 1019991	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vulvitis, claimed 
as secondary to service-connected total abdominal 
hysterectomy and service-connected atopic dermatitis.

2.  Entitlement to service connection for loss of tooth No.4, 
for purposes of receiving compensation and/or VA outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision that, in 
pertinent part, denied service connection for vulvitis and 
for loss of tooth No.4.  The Veteran timely appealed.

In a November 1997 decision, the Board denied service 
connection for a dental disability, for purposes of obtaining 
VA outpatient dental treatment.  The decision did not 
consider service connection for loss of tooth No.4.  Under 
38 C.F.R. § 3.381, each defective tooth or missing tooth is 
to be considered separately to determine whether the 
condition was incurred or aggravated in service.  Hence, the 
Board may adjudicate the Veteran's current claim for service 
connection for loss of tooth No.4 as an original, rather than 
as a reopened, claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).


FINDINGS OF FACT

1.  Vulvitis was first demonstrated after service and is not 
related to a disease or injury during active service; and is 
not due to or aggravated by a service-connected disability.

2.  The Veteran's in-service dental treatment was due to 
causes other than a combat wound or trauma; she did not apply 
for dental benefits for loss of tooth No.4 within 180 days of 
service discharge.


CONCLUSIONS OF LAW

1.  Vulvitis was not incurred or aggravated in service; and 
is not proximately due to, or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.310 (2009).

2.  The claim of entitlement to service connection for loss 
of tooth No.4, for purposes of receiving compensation and/or 
VA outpatient dental treatment, is without legal merit.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through August 2005, November 2005, and March 2006 letters, 
the RO notified the Veteran of elements of service connection 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with one of the claims on appeal, a 
report of which is of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Vulvitis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects other than defective 
distant vision.

The Veteran contends that service connection for vulvitis is 
warranted on the basis that her disability is proximately due 
to or a result of her service-connected abdominal 
hysterectomy and atopic dermatitis.

Service connection is in effect for total abdominal 
hysterectomy, evaluated as 50 percent disabling; and for 
atopic dermatitis, evaluated as 10 percent disabling.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Since this 
regulation change incorporates the provisions of Allen, case 
law which had already been followed, there is no prejudice to 
the Veteran applying the new or old regulation.

Service treatment records contain neither complaints nor 
findings of vulvitis.  Records show that the Veteran was 
treated for vaginal trichomonas in March 1975.  Pelvic 
examination was within normal limits in September 1978.  
Records also show treatment for symptomatic fibroids on the 
uterus, and that the Veteran underwent a total abdominal 
hysterectomy in March 1992.

During a November 1994 VA examination, the Veteran reported 
recurrent vaginal dryness, associated with some pruritus, 
since her hysterectomy.  The diagnosis was probable 
acanthosis nigricans, and further testing was recommended.

Records also show treatment for bacterial vaginosis in April 
2001, and first include diagnoses of vulvitis, monilial, in 
December 2001; atrophic vaginitis in December 2002; mild 
vaginal moniliasis and mild vaginal atrophy in February 2003; 
and atrophic vaginitis, early menopausal, in March 2003; and 
menopausal state and mild monilial vulvitis in December 2004.

The Veteran underwent a VA examination in January 2006.  She 
reported that she had a hysterectomy for fibroid tumors in 
1992; and that the onset of symptoms regarding vulvar 
itchiness started about 1994, and progressively worsened 
since that time.  She also reported having eczema and atopic 
dermatitis with itching of skin over her entire body, and was 
not sure whether the itchiness of the vulva was related to 
the generalized itching.  Examination of the vulvar region 
revealed some tightness and redness, and some shininess to 
the skin consistent with aging, thinning.  No new excoriation 
was noted.  The assessment was status-post hysterectomy with 
symptoms of vulvar itching beginning two years post-
hysterectomy, as reported by the Veteran.  The examiner 
opined that the vulvitis likely was not related to the 
hysterectomy performed 11 years ago, and was likely an effect 
of normal menopause which is a process lasting several years.  
In support of the opinion, the examiner reasoned that the 
Veteran had no complaints in the year 1992; and that first 
symptoms were noted at age 47, which is a normal age for 
perimenopause.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The January 2006 VA examiner reviewed the entire claims file 
and completed a comprehensive medical examination.  It was 
concluded that vulvitis was not due to service or to service-
connected disability (total abdominal hysterectomy).  The 
examiner found no evidence of vulvitis in 1992, and reasoned 
that the Veteran's vulvitis was likely an effect of normal 
menopause at age 47.  The VA opinion is factually accurate, 
fully articulated, and contains sound reasoning.  Therefore, 
the VA opinion is afforded significant probative value.  
There is no opinion to the contrary.

Nor is there competent evidence that the Veteran's vulvitis 
increased in severity or was aggravated in any way by the 
Veteran's service-connected total abdominal hysterectomy or 
atopic dermatitis.  Rather, here, the evidence suggests 
normal menopause as the likely etiology of the Veteran's 
vulvitis.  
   
The Board finds a clear preponderance of the evidence is 
against a finding that the Veteran's vulvitis is proximately 
due to or the result of service-connected disability.  The 
evidence weighs in favor of the conclusions made by the 
January 2006 VA examiner.

The Veteran has claimed vulvitis is attributable to a 
service-connected disability.  While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran claimed 
vaginal itching dating to service or shortly after active 
duty, she also had itching over her entire body and was 
unable to determine whether the itching of the vulva was due 
to generalized itching (she had eczema and atopic 
dermatitis).  The January 2006 VA examiner took these 
symptoms into consideration and concluded that vulvitis 
likely had its onset after active duty and was unrelated to 
the service-connected gynecological disability.  Even 
considering the lay testimony, a clear preponderance of the 
evidence fails to establish a continuity of symptomotology of 
vulvitis following military service.  There is no competent 
evidence linking vulvitis with injury or disease in service, 
and no competent evidence establishing the onset of the 
disability in service.  

Because a clear preponderance of the evidence is against a 
finding that vulvitis had its onset or is otherwise related 
to service or to a service-connected disability, the weight 
of the evidence is against the claim.

III.  Loss of Tooth No.4

VA will consider certain dental conditions service-connected 
for treatment purposes if they are shown in service after a 
period of 180 days.  See 38 C.F.R. § 3.381 (2009).  Treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment, as provided in 38 C.F.R. § 17.161.

To be eligible for outpatient dental treatment, at VA 
expense, a Veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161. 

To establish entitlement to service connection for a tooth, 
the Veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to in-service trauma is that a 
Veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(b), 
(c).  Mere dental treatment or cracking a tooth while eating 
is not sufficient to establish eligibility for treatment.  
Similarly, broken bridgework due to injury is not dental 
trauma because it must be the injury of a natural tooth.  
Further, for the purposes of determining whether a Veteran 
has treatment eligibility, the term "service trauma" does 
not include the intended effects of treatment provided during 
the Veteran's military service.  VAOPGCPREC 5- 97 (1997), 63 
Fed. Reg. 15,556 (1997).

In this case, the Veteran does not allege, nor does the 
evidence suggest, entitlement on a Class II (a) basis, which 
provides treatment for Veterans who have a service-connected 
noncompensable dental condition or disability which has been 
adjudicated as resulting from combat wounds or other service 
trauma.  See 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).

Service dental records show that the Veteran was treated for 
caries of tooth No. 4 in August 1978.  Service records do not 
suggest any dental trauma to teeth; nor has the Veteran 
reported the loss of tooth No. 4 in service.  It appears that 
the Veteran's tooth No. 4 began splitting and was then 
extracted many years post-service in July 2005.  The overall 
evidence does not suggest that the Veteran's in-service 
dental treatment was associated with trauma.

A dental condition related to service that is due to causes 
other than a combat wound or trauma is typically subject to 
the limitations of treatment indicated as reasonably 
necessary for the one-time correction and timely application 
after service.  38 C.F.R. § 17.161(b).  The Veteran, whose 
discharge from active service was after September 30, 1981, 
did not apply for dental benefits within 180 days of service 
discharge; thus she is ineligible for Class II dental 
treatment for loss of tooth No. 4.  

The Veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The Veteran 
has not reported, nor does the record show a dental 
disability for loss of tooth No.4 that could be compensable.  
See 38 C.F.R. § 4.150 (2009).  Therefore, she would not be 
eligible for Class I dental treatment.

Since she does not have, as mentioned above, a noncompensable 
service-connected dental disorder resulting from service 
trauma or combat wounds, the Veteran is ineligible for 
Class II(a) dental care.  She was not a prisoner of war, and 
is therefore ineligible for Class II(b) or II(c) dental care.  
She has not made a prior application for dental benefits for 
loss of tooth No.4, and is not eligible for Class II(R) 
(Retroactive) treatment.  

The evidence does not show that the Veteran has a dental 
condition that aggravates a service-connected disability; nor 
does she have a service-connected disability rated as 100 
percent disabling, or a total rating for compensation based 
on individual unemployability.  Therefore, she is not 
eligible for Class IV dental treatment.  

She is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and she has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  
Since she does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, she cannot be authorized outpatient 
dental treatment for tooth loss.

Under these circumstances, the Board must conclude that the 
Veteran has not presented a legally sufficient claim for the 
VA benefit sought, and that the claim must be denied on that 
basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for vulvitis is denied.

Service connection for loss of tooth No.4 for purposes of 
receiving compensation and/or VA outpatient dental treatment 
is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


